DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election
1)	Acknowledgment is made of Applicants’ election filed 08/31/22 in response to the restriction and the species election requirement mailed 08/25/22. Applicants have elected  invention II without traverse. 
Status of Claims
2)	Claims 1-9 are pending.
Claims 1-6 are withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 7-9 are examined on the merits.
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 10/26/21.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawing
4)	Acknowledgment is made of Applicants’ drawing filed 10/26/21.  
Priority
5)	The instant AIA  application, filed 10/26/21, claims priority to the Chinese application 202011306541.9 filed 11/19/2020. A certified copy of the priority application has been submitted. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C § 119(a)-(d), a certified copy of the English translation of the foreign priority application should be submitted under 37 CFR 1.55 in reply to this Office Action.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
6)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

7)	Claims 7-9 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Claims 7 and 8 recite Parabacteroides distasonis LCG-06 d. It is apparent that the recited Parabacteroides distasonis LCG-06 is required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph may be satisfied by a deposit of the recited Parabacteroides distasonis LCG-06 at an acceptable depository. From page 4 of the instant specification, it appears that Parabacteroides distasonis LCG-06 strain has been deposited under the deposit number CGMCC 20820 at China General Microbiological Culture Collection Center (CGMCC) on 25 September 2020. If this deposit has been made under the provisions of the Budapest Treaty, then a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify the deposited bacterial strain by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicants’ possession at the time of filing. As a means of satisfying the necessary criteria of the deposit rules, for completing the record, and to show that the claimed strain is the same as the one deposited, Applicants may submit a copy of the contract or the notice of acceptance of the strain by the depository. A copy of the Notification of Receipt and Viability Statement from CGMCC is made of record on 10/26/21 which identifies LCG-06 strain as the one having the registration number CGMCC 20820. However, the required statement(s) by an attorney of record who has a registration number over his or her signature or an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit stating that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent on this application and that the deposits will be replaced, if a viable sample cannot be dispensed by the depository, are not of currently record.
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
8)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9)	Claims 7-9 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor or for the pre-AIA  the Applicants regard as the invention.  
(a)	Claim 7 is ambiguous and indefinite in the limitation “a Parabacteroides distasonis LCG-06” in line 3 of the claim. Does it mean that there are more than one Parabacteroides distasonis LCG-06 and the recited Parabacteroides distasonis LCG-06 is one such Parabacteroides distasonis LCG-06? If not, it is suggested that Applicants replace the above-identified limitation with the limitation --the Parabacteroides distasonis LCG-06--.
(b)	Claim 7 is indefinite because it lacks sufficient antecedence in the limitation “a Parabacteroides distasonis LCG-06” in lines 7 and 11 of the claim. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the  Parabacteroides distasonis LCG-06--.
(c)	Claim 7 is further indefinite because it lacks sufficient antecedence in the limitation “a bile acid composite bacterial agent”. See the last line of the claim. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the bile acid composite bacterial agent--.
(d)	Claim 7 is ambiguous and indefinite in the limitation “activating in an anaerobic environment …” because it is unclear what does it involve and/or what is being activated. Does it include culturing the Parabacteroides distasonis LCG-06 in an anaerobic environment …? One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim.
(e)	Claim 7 is indefinite for having improper antecedence in the limitation “the bile acid”. See last two lines of the claim. There is no previous recitation in the claim of a ‘bile acid’. 
(f)	Analogous rejection and criticism apply to claim 8 with regard to the limitation “the volume-to-mass ratio”.
(g)	The dependent claim 8 is indefinite because it lacks sufficient antecedence in the limitation “Parabacteroides distasonis LCG-06”. See line 2 of the claim. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the Parabacteroides distasonis LCG-06--.
(h)	Claim 7 is further ambiguous and indefinite in the limitation “resuspending uniformly” because it is unclear what does it include or involve. Furthermore, resuspending in what element is unclear.
(i)	Claims 8 and 9, which depend from claim 7, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Claim(s) Objection(s) - Suggestion(s)
10)	(a)	Claim 7 is objected to for lacking a preceding article –a-- before each of the limitations “mass concentration”.
	(b)	For clarity, it is suggested that Applicants replace the limitations: “agent used as feed additives” in line 1 with the limitations --agent used as a feed additive--.
	(c)	For clarity, it is suggested that Applicants replace the limitations: “deposit number CGMCC No. 20820” with the limitations --the CGMCC deposit number 20820--.
Conclusion
11)	No claims are allowed.
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

October, 2022